Citation Nr: 1011705	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for left knee 
osteoarthritis with medial joint space narrowing, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to 
September 1991.

The Board of Veteran's Appeals (Board) previously denied this 
appeal in a February 2009 decision.  By Order dated in 
November 2009, the United States Court of Appeals for 
Veterans Claims (Court) partially vacated that decision, and 
remanded the appeal to the Board in accordance with a Joint 
Motion for Remand, filed by the parties in the case.

The Veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims file.

The Board notes that Veterans of Foreign Wars of the United 
States previously represented the Veteran in this appeal.  
The Veteran, however, appointed a new representative in a VA 
Form 21-22a filed in December 2009.  Accordingly, the Board 
recognizes the change in representation.  See 38 C.F.R. § 
20.605.  See also 73 Fed. Reg. 29,852-29,880 (May 22, 2008).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The parties in the case argue that VA examinations conducted 
in October 2005 and October 2007 were inadequate.  
Specifically, they argue that the ranges of motion listed for 
the knee in the October 2007 VA examination report merely 
represent normal anatomical ranges of motion for the knee, as 
opposed to the actual range of motion findings for the 
Veteran's knee.  Pursuant to the Court's order, the Veteran 
should be accorded another VA examination to ascertain the 
range of motion of his service-connected left knee.  

Additionally, the Board notes that in a March 2010 letter, 
the Veteran's new representative outlined additional failings 
of the previous VA examinations in this case, and 
specifically that they did not sufficiently address the 
Veteran's reports of pain, instability, and giving way of his 
right ankle and left knee.  For the sake of clarity, the 
Board notes that our previous denial of an increased rating 
for the Veteran's service-connected right ankle disability 
was not the subject of the Joint Motion for Remand, is not an 
issue on appeal, and will not be further addressed by the 
Board or a VA examiner at this time.

Lastly, it appears that the Veteran receives regular 
treatment at the VA Medical Center (VAMC).  The most recent 
records from this facility are dated in October 2009.  On 
remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's updated treatment records 
from the VAMC in Hampton, Virginia, 
dated since October 2009.  All efforts 
to obtain these records and any 
negative response should be fully 
documented in the claims file.

2.	Thereafter, the RO should arrange for 
the Veteran to undergo re-examination 
of his left knee.  The examiner should 
review the entire claims file in 
conjunction with the examination.  All 
indicated tests, including X-rays and 
range of motion studies, should be 
performed.  The examiner is asked to 
determine the severity of the Veteran's 
service-connected left knee disability 
with specific findings of impairment 
reported in detail.  The examiner 
should render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the left knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also indicate whether, 
and to what extent, the Veteran 
experiences functional loss of the left 
knee due to pain and/or due to any 
other symptoms including during flare-
ups and/or repeated use; to the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of degrees of limitation of 
motion.

The examiner should identify all 
impairments affecting the left knee, 
and should specifically indicate 
whether there is recurrent subluxation 
or lateral instability of the left knee 
(and if so, whether such is best 
characterized as "slight," 
"moderate," or "severe").  The 
examiner should also indicate whether 
there is ankylosis, dislocation or 
removal of cartilage, impairment of the 
tibia or fibula, or genu recurvatum in 
the left knee.  

Additionally, if the examiner is the 
individual who examined the Veteran in 
October 2007, he is asked to clarify 
whether the range of motion 
measurements for the knee provided in 
that report represent the actual ranges 
of motion of the Veteran's left knee, 
or merely normal anatomical ranges of 
motion of the knee.

3.	To help avoid future remand, the RO 
should ensure that, to the extent 
possible, all requested action has been 
accomplished in compliance with this 
REMAND.  The RO should ensure that the 
examination report contains the 
findings needed to evaluate the left 
knee disability in accordance with VA's 
Schedule for Rating Disabilities.  38 
C.F.R., Part 4 (2009).  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.	After completing the requested actions, 
the RO should adjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  

5.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


